Citation Nr: 0715207	
Decision Date: 05/22/07    Archive Date: 06/01/07

DOCKET NO.  05-31 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a right foot 
disability.

2.  Entitlement to service connection for a left foot 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel


INTRODUCTION

The veteran served on active duty from July 1972 to January 
1975; from March 1975 to March 1978; and from September 1983 
to February 1988.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an October 2004 RO decision.  The veteran 
testified before the Board in June 2006.  The case is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, D.C.  VA will notify the veteran when further 
action is needed.


REMAND

The claims folder does not contain any service medical 
records from the veteran's last period of active duty 
(September 1983 to February 1988).  The RO should seek to 
obtain any service medical records from this last period of 
active duty, using all available known names for the veteran, 
as listed in the caption above.  Also, the service records 
show several right ankle strains and one possible left ankle 
strain (revised to involve only the right ankle).  The 
veteran testified that she has continuing foot problems, 
which she has self-treated.  The RO had scheduled the veteran 
for an examination, but there is confusion as to whether the 
examination was to be rescheduled.  On remand, the RO should 
schedule another examination.

Accordingly, the Board REMANDS the case for the following 
actions:

1.  Obtain any service medical records 
from the veteran's last period of 
active duty (September 1983 to February 
1988), using all available known names 
for the veteran, as listed in the 
caption above.

2.  Schedule the veteran for an 
examination to assess the current 
nature and etiology of any right and 
left foot symptoms.  Provide the claims 
folder to the examiner.  Please 
describe what right and left foot 
conditions the veteran has, if any, and 
discuss whether any current conditions 
are related to service.

3.  Then, readjudicate the claims for 
service connection for right foot and 
for left foot disabilities.  If either 
decision is adverse to the veteran, 
provide her and her representative with 
a supplemental statement of the case 
and the appropriate opportunity to 
respond.  Then, return the case to the 
Board, as appropriate.

The veteran has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The claims 
should be treated expeditiously.  Claims remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims must be handled expeditiously.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2006).


_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


